
	
		III
		111th CONGRESS
		1st Session
		S. RES. 208
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2009
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To constitute the majority party's
		  membership on certain committees for the One Hundred Eleventh Congress, or
		  until their successors are chosen.
	
	
		That the following shall constitute
			 the majority party's membership on the following committee for the One Hundred
			 Eleventh Congress, or until their successors are chosen:
			Committee on the
			 judiciary:Mr. Leahy (Chairman), Mr. Kohl, Mrs. Feinstein, Mr.
			 Feingold, Mr. Schumer, Mr. Durbin, Mr. Cardin, Mr. Whitehouse, Ms. Klobuchar,
			 Mr. Kaufman, Mr. Specter, and Mr. Franken.
			
